

115 SCON 12 IS: Expressing the sense of Congress that those who served in the bays, harbors, and territorial seas of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, should be presumed to have served in the Republic of Vietnam for all purposes under the Agent Orange Act of 1991.
U.S. Senate
2017-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. CON. RES. 12IN THE SENATE OF THE UNITED STATESApril 4, 2017Mr. Grassley (for himself, Mrs. Gillibrand, and Mr. Daines) submitted the following concurrent resolution; which was referred to the Committee on Veterans' AffairsCONCURRENT RESOLUTIONExpressing the sense of Congress that those who served in the bays, harbors, and territorial seas
			 of the Republic of Vietnam during the period beginning on January 9, 1962,
			 and ending on May 7, 1975, should be presumed to have served in the
			 Republic of Vietnam for all purposes under the Agent Orange Act of 1991.
	
 Whereas section 1116(f) of title 38, United States Code, states that For the purposes of establishing service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service-connection under this section, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.;
 Whereas the international definition and United States-recognized borders of the Republic of Vietnam includes the bays, harbors, and territorial seas of that Republic;
 Whereas multiple scientific and medical sources, including studies done by the Government of Australia, have shown evidence of exposure to herbicide agents such as Agent Orange by those serving in the bays, harbors, and territorial seas of the Republic of Vietnam;
 Whereas veterans who served in the Armed Forces in the bays, harbors, and territorial seas of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, were exposed to this toxin through their ships’ distillation processes, air and water currents, and the use of exposed water from inland sources, such as water from near heavily sprayed Monkey Mountain, delivered by exposed water barges;
 Whereas such veterans experience a significantly higher percentage of medical conditions associated with Agent Orange exposure compared to those in the regular populace;
 Whereas when passing the Agent Orange Act of 1991 (Public Law 102–4), Congress did not differentiate between those who served on the inland waterways and on land versus those who served in the bays, harbors, and territorial seas of that Republic;
 Whereas the purpose behind providing presumptive coverage for medical conditions associated with exposure to Agent Orange is because proving such exposure decades after its occurrence is not scientifically or medically possible; and
 Whereas thousands of veterans who served in the Armed Forces in the bays, harbors, and territorial seas of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, die at increasing rates every year: Now, therefore, be it
	
 That Congress— (1)recognizes the intent of the Agent Orange Act of 1991 (Public Law 102–4) included the presumption that those veterans who served in the Armed Forces in the bays, harbors, and territorial seas of the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, served in the Republic of Vietnam for all purposes under the Agent Orange Act of 1991;
 (2)intends for those veterans who served in the Armed Forces during the period beginning on January 9, 1962, and ending on May 7, 1975, in the bays, harbors, territorial seas, inland waterways, on the ground in the Republic of Vietnam, and other areas exposed to Agent Orange, and having been diagnosed with connected medical conditions to be equally recognized for such exposure through equitable benefits and coverage as those who served in the inland rivers and on the Vietnamese land mass; and
 (3)calls on the Secretary of Veterans Affairs to review the policy of the Department of Veterans Affairs that excludes presumptive coverage for exposure to Agent Orange to veterans described in paragraph (1).